Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1 THRU 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art, Discenzo, US patent No: 5,917,428) fails to teach a control circuit configured to: execute in a following order at a corresponding diagnosis timing each of: a trigger detection function including 
diagnosing the trigger detection circuit; a line function including diagnosing the switching circuit; a first overheat protection function including diagnosing the first overheat detection circuit; a second overheat protection function including diagnosing the second overheat detection circuit; a third overheat protection function including diagnosing the third overheat detection circuit and in combination with the other limitations of the base claim.
As to claim 2, the prior art of record(s) (closest prior art, Discenzo, US patent No: 5,917,428) fails to teach a control circuit configured to: execute the second diagnosis at a second diagnosis timing, and the second diagnosis timing following the first diagnosis timing and in combination with the other limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed on 07/05/2022, with respect to claims 1-16 have been fully considered and are persuasive for the following reasons:  In response to applicant initiated telephone interview dated 06/21/2022 (via telephone no. 703-969-3460) examiner discussed claim 2 with applicant rep. Mr. Brian Repper in view of prior art Discenzo (US 5,917,428) and after re-examining Discenzo failed to teach the subject-matter (“a control circuit configured to: execute the second diagnosis at a second diagnosis timing, and the second diagnosis timing following the first diagnosis timing”) of claim 2 as noted in this office action. An interview summary dated 06/21/2022 is attached along with this office action. Applicants have also amended claims 1 and 2 in the amendment dated 07/05/2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	07/14/2022